331 F.2d 849
SCHINE CHAIN THEATRES, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 383.
Docket 28635.
United States Court of Appeals Second Circuit.
Argued May 6, 1964.
Decided May 8, 1964.

John E. Hughes, John W. Hughes, Chicago, Ill., for petitioner.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, David I. Granger, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before WATERMAN, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM:


1
Upon argument it was stated to us by both counsel that the facts found by the learned judge below were correctly found. The issues before us only relate to the proper application of income tax law to these undisputed facts. For the reasons stated in the opinion of Judge Harron, we deny the petition for review of the decision of the Tax Court, T. C. Memo 1963-106, 22 CCH T. C. Dec. 26065 (M), and affirm the court below.